Citation Nr: 1456223	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for numbness in toes, to include as secondary to a low back disability.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is in the Veteran's file.  

The issues of service connection for a low back disability and numbness of the toes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied the claim of service connection for a low back disability because it was not evident during service or until many years thereafter and was not shown to have been caused by any incident in service and was not related to any service-connected disability.  

2.  The evidence received since the March 2002 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The Veteran is seeking to reopen his claim of entitlement to service connection for a low back disability which was initially denied by a rating decision dated in July 2000 on the basis that the claim was not well grounded.  A March 2002 rating decision considered the case on the merits and denied the claim because there was no evidence of any low back disability in service or any evidence etiologically linking his current low back disability to service.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

The Veteran did not appeal the March 2002 rating decision and it is now final.  

The RO received the Veteran's instant request to reopen his claim for service connection for a low back disability in April 2010.   

As the Veteran did not appeal the March 2002 rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2014).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the March 2002 rating decision consisted of the Veteran's service treatment records reflecting no complaints, findings, treatment or diagnoses for low back disability.  Evidence of record also included private treatment records dated from 1989 to 2000.  These records show the Veteran was injured in two car accidents in May 1989 and December 1989 and first complained of back weakness in January 1990.  An August 1991 treatment record notes the Veteran reported lumbar spine difficulties since his accident.  

The evidence associated with the claim file subsequent to the March 2002 rating decision includes a VA treatment record dated in June 2010 that shows that the Veteran gave a history of longstanding low back pain and a history of trauma in 1969.  A June 2011 VA examination report noting the Veteran's history of having injured his back in service was also added to the claim file since the March 2002 rating decision.  

The Veteran's written contentions, as well as the transcript of his testimony at his July 2014 hearing have also been associated with the claim file since the March 2002 hearing.  The Veteran testified that his back was injured in service when he jumped from the back of a truck.  He testified that his back has hurt ever since service.   

The VA treatment records and examination report, as well as the Veteran's testimony and written contentions are certainly new, in that they were not previously of record.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, supra.  The VA treatment records, dating as early as June 2010 show the Veteran complaints of low back injury in service and of pain since service, suggesting there may be an etiological link between any current low back disability and the Veteran's service.  Likewise, the Veteran's written statements and testimony regarding a continuity of low back symptoms since service also relate to a causal nexus.  

Since the lack of evidence of an in-service low back disability or evidence etiologically linking his current low back disability to service were the bases for the denial of the claim in the prior decision, this new evidence clearly relates to unestablished facts necessary to substantiate the claim and is material.  38 C.F.R. § 3.303.  This newly submitted evidence at least triggers the duty to assist by providing evidence etiologically linking his current low back complaints to service.  

New and material evidence has been received to reopen the claim for service connection for a low back disability, and reopening the claim is warranted.  



ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened, and, to this extent only, the appeal is granted.  


REMAND

On the reopened claim for service connection, as well as the claim for service connection for numbness in the toes, the evidence of record is insufficient to decide the claims.  Further development is required.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that his current low back pain had its onset in service and is resultant from an in-service injury.  He testified that he injured his low back when he jumped off a truck after unloading a computer and that his back has hurt ever since that time.  He further testified that his toes were also numb 3 to 4 days after this injury.  More recent VA treatment records show the Veteran was found to have a tumor at his sacral/coccyx level in May 2010.  In June 2010 he gave a history of longstanding back pain and trauma in 1969, but noted back pain in the past 5 years.  The current diagnosis is malignant paraganglioma tumor of the sacrum.  

Given the Veteran's allegations regarding an in-service injury and his current diagnoses, the Board finds that a VA examination to determine the etiology of the Veteran's current spine disabilities is warranted.

With respect to his claim of a disability of the toes, the Veteran's service treatment records do reflect that he was treated for complaints of recurrent numbness in the toes in August 1968.  A June 2011 VA examiner identified paresthesias as a symptom of the diagnosed malignant paraganglioma tumor.  A December 2012 VA examiner opined that the Veteran's claimed numbness in the toes was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that, as noted in the June 2011 examination report, the numbness in the Veteran's toes was a symptom related to his diagnosed malignant tumor of the sacrum.  It is unclear to the Board how complaints of numbness in the toes in service in 1968 could be secondary to a malignant tumor not diagnosed until 2010.  

VA examinations and medical opinions are needed to decide the claims.  38 U.S.C.A. § 5103A (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurological examinations by appropriate medical professionals.  

The entire claim file is to be made available to and be reviewed by the examiner in conjunction with the examination.  

a)  The examiner is to provide a diagnosis for any spine disability found to be present, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current spine disability is related to any incident of the Veteran's military service.  The examiner must be advised that the Veteran is competent to describe an injury to the spine in service and that the examiner cannot find that an injury described by the Veteran did not happen solely because it is not documented in the Veteran's service records.  The examiner is also advised that he or she must address the significance, if any, of the Veteran's post-service motor vehicle accidents.

b) The examiner must also determine if the Veteran has a disability manifested by numbness of the toes.  For any disability diagnosed, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current disability is related to the Veteran's military service, to include the complaint of toe numbness noted in service.

c) IF service connection for a back disability is established, and IF the examiner finds that any diagnosed disability of numbness of the toes is not directly related to service, then the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability of numbness of the toes is caused or aggravated by the Veteran's service-connected spine disability.  The examiner must address both causation and aggravation.  If aggravation is found, the examiner should determine a baseline level of severity of the disability of numbness of the toes prior to aggravation by the service-connected spine disability.

d) A complete rationale for all opinions expressed must be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


